Parker, J.
This action was originally commenced by the plaintiff, Dyer Brothers Grolden West Iron Works, seeking recovery from the defendant Pederson, and Fidelity & Deposit Company, for the furnishing of structural steel for a large bridge ■ constructed by Pederson under a contract with the city of Seattle; Fidelity & Deposit Company being surety upon the bond furnished by Pederson to secure the faithful performance of the contract, and the payment of laborers, *392subcontractors, and materialmen, as prescribed by § 1159, Rem. Code. Tbe plaintiff also sought to have its recovery made a charge upon funds in the hands of the city payable to Pederson upon the contract. The defendant Erickson Construction Company filed its answer and cross-complaint, seeking recovery of compensation from the defendant Pederson and the Fidelity & Deposit Company, and also from the fund, for the furnishing of labor and superintendence in the excavation for the piers of the bridge. Pederson responded to this cross-complaint of Erickson Construction Company by answer and cross-complaint, alleging, in substance, that the Erickson Construction Company had entered upon the work of excavation and partially completed it, in pursuance of an express oral contract with him to.do the same for the lump sum of $18,000, according to the specifications of his contract with the city; that Erickson Construction Company abandoned the work, leaving it unfinished, resulting in his damage in the sum of $27,431, which amount he necessarily expended in excess of the $18,000 he would have paid to Erickson Construction Company had the work been completed under its contract. Pederson prayed for recovery of damages against Erickson Construction Company accordingly. A trial of these issues in the superior court for King county, upon the merits, resulted in a decree denying recovery both to Erickson Construction Company and to Pederson. From this disposition of their respective claims, both Erickson Construction Company and Pederson have appealed to this court.
All parties to the action having proceeded upon the theory that it is of equitable cognizance, the trial court concluded that formal findings of fact were unnecessary, and did not make findings apart from the recitals *393in the decree, which, after reciting the making of the original contract between Pederson and the city for the construction of the bridge, reads in part as follows:
. . on or about August 24th, 1915, the defendant Erickson Construction Company entered into a contract with the defendant Hans Pederson for excavation and construction of coffer dams on the said Fifteenth Avenue Northwest Bridge, Seattle, Washington, for the lump sum of $18,000, upon which construction the defendant Erickson Construction Company entered, and that thereafter the said Erickson Construction Company breached said contract and abandoned the said work, and that, as a result of the said abandonment of said work, and the breach of the said contract and the refusal of said Erickson Construction Company to proceed further, the said Pederson was damaged in the extent of $23,369.69, with interest at the rate of six per cent per annum from November 4th, 1916, the same being the cost to the said Pederson to complete the contract upon which the said Erickson Construction Company had entered.
“Thereafter and in due time the Erickson Construction Company filed a motion for new trial, and said motion for new trial having come on for hearing, and having been on the 20th day of November, fully argued and heard, the court, on the 24th day of November, 1919, handed down his decision upon the motion for new trial, finding and holding that the whole case was controlled by section X of article VIII, paragraph 2, of the city charter of the city of Seattle, which reads as follows:
“ ‘Bids may be received for all or any part or division of any proposed contract and no contract shall be sublet except for the furnishing of material without the previous consent of the city council.’ ”
and that Hans Pederson had, in violation of said charter provision, sublet the contract in question to the Erickson Construction Co., and that said subletting, being in violation of the city charter, was void, and that Hans Pederson could- not recover upon said *394contract because of its invalidity, to which, and to all of which, the defendants Hans Pederson and the Fidelity & Deposit Co. of Maryland duly excepted and except.
“It is, therefore, now by the court ordered, adjudged and decreed:
“That the action of Erickson Construction Co. as against Hans Pederson be dismissed, to which counsel for Erickson Construction Co. excepted and except.
“It is further ordered, adjudged and decreed that the action of Hans Pederson on his cross-complaint as against the Erickson Construction Co. be dismissed, to which Hans Pederson excepted and excepts.”
We are not here concerned with the rights of other parties adjudicated by the decree. In so far as these findings may be considered as findings of fact, they were duly excepted to by counsel for Erickson Construction Company. The exception by counsel for Pederson, noted in the decree, is manifestly nothing more than an exception to the court’s conclusion of law that the subcontract between him and Erickson Construction Company was void because not consented to by the city council, as prescribed in the city charter provision above quoted in the recitals of the decree.
It seems to be necessary for us to first answer the inquiry, Was there a subcontract, apart from the question of its validity, entered into between Erickson Construction Company and Pederson, as recited in the decree, for the performance of which, by Erickson Construction Company, it was to be paid by Pederson the lump sum of $18,000 ? That the trial judge was so convinced, treating the question purely as one of fact, there seems no room for doubting, in view of the recitals in the decree, above quoted. A reading of the evidence, as set forth in the abstracts thereof prepared by counsel for the respective parties, convinces us, as *395manifestly it did the trial court, that there was such a meeting of the minds of Erickson Construction Company and Pederson in the making of the contract; that its terms were certain and well understood by each; that Erickson Construction Company commenced and proceeded in the performance of the contract for a period of some three months before abandoning the work, then notifying Pederson that it would not proceed further with the work; and that Pederson had then paid to Erickson Construction Company upon the contract sums aggregating $9,898. We think it would be quite unprofitable to here review the evidence in detail.
The principal contentions here made by counsel for Erickson Construction Company seem to be that, in any event, the contract between it and Pederson was void and of no effect, because of the failure of the city council to consent thereto; that therefore it is entitled to recover in this action as upon quantum meruit, and have its recovery measured by the reasonable value of the labor and services actually furnished by it to Pederson, irrespective of the compensation therefor specified in the contract; and that, because of the invalidity of the contract, Pederson has no basis upon which to rest his counterclaim for damages by reason of the alleged breach thereof by Erickson Construction Company. Counsel for Pederson contend that the contract was not void, or even voidable, as between him and Erickson Construction Company,- and that therefore he is entitled to damages as against it, because of its breach of the contract. We feel constrained to hold that the contract was voidable at the election of Erickson Construction Company at any time prior to the consenting thereto by the city council, and, when timely so avoided, it ceased to exist or have any controlling influence upon *396the rights of either party thereto claimed as then or thereafter accruing under it. We are unable to escape this conclusion, in' view of the express provision of the city charter that “no contract shall be sublet except for the furnishing of material, without the previous consent of the city council.” This is not a mere provision of the original contract entered into between Pederson and the city for the construction of the bridge, but it is a positive declaration of law. Counsel for Pederson rely upon our decisions in Wohlforth v. Kuppler, 77 Wash. 339, 137 Pac. 477, and Crane Co. v. Maryland Casualty Co., 102 Wash. 59, 172 Pac. 866.
We think a careful reading of those decisions will render it plain that in neither of them was there involved any question of a subcontract being void or voidable because entered into in violation of a positive provision of statutory law; but that in those cases there was under consideration only the fact of the failure to observe provisions in the principal contract relating to the necessity of consent on the part of public officials to the entering into subcontracts by the principal contractor. Under the peculiar facts of those cases, the subcontracts were recognized as enforcible by the court. This contract might be so recognized if it had been fully performed by Erickson Construction Company, instead of being abandoned by it and thereby rendered void as to obligations arising under it in the future. Being of the opinion that this contract was voidable at any time at the election of either of the parties thereto, it not being consented to by the city council, and when so avoided, as it was by Erickson Construction Company’s abandonment of the work when it notified Pederson of such action, the contract we think could no longer be the basis of a right of action for its breach, though, as we shall presently see, *397its terms still furnish the measure of Erickson Construction Company’s compensation for services rendered by it to Pederson thereunder. Had the work been entirely completed by Erickson Construction Company, as contemplated by the contract, and the work accepted by the city, manifestly there would have been no cause of action in favor of Pederson for its breach. In such event, the terms of the contract would, in any event, have measured the amount of compensation Erickson Construction Company would lawfully be entitled to receive for services rendered thereunder. The contract being so fully performed by Erickson Construction Company, and it not being immoral in its nature, there would be nothing in the way of the court giving it full force and effect, when nothing remained for the court to determine save the question of the measure of the Erickson Construction Company’s compensation for its full performance.
Notwithstanding the contract was not in law en-forcible, strictly as such, by either party thereto, both parties were proceeding under it, assuming that it was valid and binding as to them, up until the time of the abandonment of the work by Erickson Construction Company, at which time Pederson had paid to it upon, the contract, $9,898, being more than half of the total contract price for the work. At that time, we think it. safe to assert, in the light of the evidence, the work which Erickson Construction Company undertook to-do for the lump sum of $18,000 was approximately half completed. The evidence does not show this fact with exactness, but we think, in view of the total cost of the work and the amount Pederson was compelled to expend in its completion, it is, in any event, fairly certain that Erickson Construction Company was paid by Pederson in the aggregate as much as it was entitled *398to, if its compensation, at the time of its abandonment of the work is to be measured with reference to the total compensation of $18,000, agreed upon in the contract.
Now this contract, while prohibited by law, and therefore in a sense against public policy, was not within itself immoral. It was not of that class of contracts which the law condemns in that extreme sense of refusing all claimed relief to the parties thereto rested upon acts performed under and in compliance with its terms. ' In other words, the contract was not of that class as to which the court will leave the parties where it finds them, as to all claimed rights of one as against the other rested upon and growing out of acts done in the performance of the contract. The fact that such a contract is voidable, since it is not immoral, does not mean that one party may keep, without compensation, that which he has received from the other under the contract; nor that one party, after he has rendered service to the other by the doing of acts, free from taint of immorality or want of consideration, as contemplated by the contract, shall have no right of compensation. We think that enforcible legal obligations may be so created in favor of one party to the contract as against the' other, though the contract be voidable and unenforcible as an unexecuted contract. This, we think, is the position we find these parties in, or rather the position they would be in were it not for the fact that the legal obligation arising in favor of Erickson Construction Company, as against Pederson, has been already fully satisfied by Pederson by the payment by him of approximately one-half of the agreed compensation for the work furnished and performed by the Erickson Construction Company, which was, as we have seen, approximately one-half of the work it agreed to furnish and perform.
*399Are “we correct in measuring the amount Erickson Construction Company was entitled to receive for its part performance of the contract, by reference to the $18,000 specified in the contract as the entire compensation it was to receive for the work? It seems to us these parties are simply in the position they would be had the contract been in all respects valid and terminated by. either of them under legal right to so do. In such cases we think this court is committed to. the view that, notwithstanding the contract has no binding force after such termination, its terms are to be looked to for the measuring of the amount of recovery one party thereto is to receive from the other party as compensation for something furnished such other party under the terms of the contract. Noyes v. Pugin, 2 Wash. 653, 27 Pac. 548; Chase v. Smith, 35 Wash. 631, 77 Pac. 1069; Bookhout v. Vuich, 101 Wash. 511, 172 Pac. 740. It is plain that, under the terms of this contract, there is no difficulty in measuring the value of the service furnished and rendered by Erickson Construction Company to Pederson by the terms of the contract which specifies a fixed compensation of $18,000 for the whole of the work. The portion of the whole of the work which was performed being determinable with a fair degree of certainty, it seems plain to us that Erickson Construction Company was entitled to receive a like portion of the agreed total compensation. This, as we have seen, it has received.
We conclude that Erickson Construction Company cannot recover, because the compensation it was entitled to receive for work done under its contract with Pederson has been fully satisfied by payment on the part of Pederson; and that, since the contract was rendered nonenforcible as a whole at the election' of Erickson Construction Company, Pederson has no cause of action for breach thereof.
*400The judgment is affirmed. Neither party will'recover costs in this court.
Holcomb, O. J., Tolman, Mitchell, and Main, JJ., concur.